

 SCON 48 ENR: Directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 1551.
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. CON. RES. 48IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Agreed toCONCURRENT RESOLUTIONDirecting the Clerk of the House of Representatives to make corrections in the enrollment of H.R.
 1551.That, in the enrollment of the bill H.R. 1551, the Clerk of the House of Representatives shall make the following corrections:(1)Amend the long title so as to read: An Act to modernize copyright law, and for other purposes..(2)In section 1(a), strike Orrin G. Hatch and insert Orrin G. Hatch–Bob Goodlatte.Secretary of the SenateClerk of the House of Representatives